Name: Commission Regulation (EC) No 2946/95 of 18 December 1995 amending Regulation (EEC) No 2814/90 laying down detailed rules for the definition of lambs fattened as heavy carcases and Regulation (EEC) No 2700/93 on detailed rules for the application of the premium in favour of sheepmeat and goatmeat producers
 Type: Regulation
 Subject Matter: means of agricultural production;  agricultural activity;  agricultural structures and production;  animal product
 Date Published: nan

 Avis juridique important|31995R2946Commission Regulation (EC) No 2946/95 of 18 December 1995 amending Regulation (EEC) No 2814/90 laying down detailed rules for the definition of lambs fattened as heavy carcases and Regulation (EEC) No 2700/93 on detailed rules for the application of the premium in favour of sheepmeat and goatmeat producers Official Journal L 308 , 21/12/1995 P. 0026 - 0029COMMISSION REGULATION (EC) No 2946/95 of 18 December 1995 amending Regulation (EEC) No 2814/90 laying down detailed rules for the definition of lambs fattened as heavy carcases and Regulation (EEC) No 2700/93 on detailed rules for the application of the premium in favour of sheepmeat and goatmeat producersTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 3013/89 of 25 September 1989 on the common organization of the market in sheepmeat and goatmeat (1), as last amended by Regulation (EC) No 1265/95 (2), and in particular Articles 5 (9) and 28 thereof,Having regard to Council Regulation (EEC) No 3901/89 of 12 December 1989 defining lambs as heavy carcases (3), as last amended by Regulation (EC) No 1266/95 (4), and in particular Article 1 (2) thereof,Whereas detailed rules for definition of lambs fattened as heavy carcases were adopted by Commission Regulation (EEC) No 2814/90 (5), as last amended by Regulation (EC) No 2583/95 (6);Whereas, to harmonize the dates of premium application for producers benefiting from the derogation provided for in the second subparagraph of Article 1 (1) of Regulation (EEC) No 3901/89 with regard to lambs belonging to particular breeds in certain geographical areas, it is necessary to clarify the conditions under which producers may fatten their lambs before the beginning of the marketing year;Whereas detailed rules for the application of the premium in favour of sheepmeat and goatmeat producers were adopted by Commission Regulation (EEC) No 2700/93 (7), as last amended by Regulation (EC) No 279/94 (8), and in particular Article 2; whereas, in order to improve the management of the provisions governing the granting of the premium to ewes whose lambs are fattened as heavy carcases, it is necessary that the Commission receive information annually of the flock size and regional location of the number of ewes qualifying in the Member States; whereas, to this end, the Annex to Regulation (EEC) No 2770/93 should be adapted;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sheep and Goats,HAS ADOPTED THIS REGULATION:Article 1 In Article 2 (1) of Regulation (EEC) No 2814/90, the following subparagraph replaces the third subparagraph:'However, Member States may decide that premium applications be submitted in the course of a period set within the period of 1 November preceding the beginning of the marketing year and the following 31 March. In this case, the producer shall submit to the competent authorities not later than the day on which lambing begins, a specific notification giving the details described in the three indents of the first subparagraph. This notification shall be referred to in the premium application for the marketing year in respect of which this notification was submitted.`Article 2 In Regulation (EEC) No 2700/93:(a) the Annex is replaced by Annexes I and II to this Regulation;(b) Article 2 is replaced by the following:'Article 2NotificationMember States shall notify the Commission:- by 31 July of each year at the latest of the information relating to premium applications submitted during the period referred to in Article 1 (2). For that purpose they shall use the model form included in Annex I.- by 31 July of the year following the abovementioned period, of the information relating to the number of ewes which qualified for the premium for lambs fattened as heavy carcases during the period referred to in Article 1 (2). For that purpose they shall use the model form included in Annex II.The information referred to in the above indents shall be made available to the national bodies responsible for drawing up official statistics in the sheepmeat and goatmeat sector, at their request.`Article 3 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities.It shall apply to applications for premiums presented for the 1996 marketing year and subsequent years.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 18 December 1995.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 289, 7. 10. 1989, p. 1.(2) OJ No L 123, 3. 6. 1995, p. 1.(3) OJ No L 375, 23. 12. 1989, p. 4.(4) OJ No L 123, 3. 6. 1995, p. 3.(5) OJ No L 268, 29. 9. 1990, p. 35.(6) OJ No L 263, 4. 11. 1995, p. 10.(7) OJ No L 245, 1. 10. 1993, p. 99.(8) OJ No L 37, 9. 2. 1994, p. 1.ANNEX I APPLICATIONS FOR EWE AND SHE-GOAT PREMIUMS MARKETING YEAR:>START OF GRAPHIC>>END OF GRAPHIC>ANNEX II NUMBER OF EWES QUALIFYING FOR PREMIUM FOR LAMBS FATTENED AS HEAVY CARCASES MARKETING YEAR:>START OF GRAPHIC>>END OF GRAPHIC>